Citation Nr: 1453059	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral knee disabilities. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty service from May 1983 to July 1987, and from September 2005 to October 2006.  He had additional service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this case in November 2013 for further development.  It now returns for appellate review. 

Entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral knee disorders resulted from injuries incurred during a period of inactive duty training in April 1997.  


CONCLUSIONS OF LAW

1. Veteran status is established for the April 1997 inactive duty training period.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2014).  

2. Service connection for bilateral knee disabilities is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his current bilateral knee disorders stem from injuries sustained during a period of inactive duty for training in April 1997.  For the following reasons, the Board finds that service connection is established. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2014).  

In short, in order to establish veteran status with respect to service in the Reserves or National Guard, and thus eligibility for service connection, the record must establish that a claimant was disabled or died due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he or she was disabled or died from an injury (or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident) incurred or aggravated in the line of duty during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The evidence supports a relationship between the Veteran's bilateral knee disorders and injuries sustained during a period of inactive duty for training in April 1997.  In a January 2014 statement, the Veteran asserted that his knee pain began on a weekend of inactive duty training in April 1997 during a physical training run.  He stated that he had to drop out of the run because of the severe pain.  A Leave and Earnings statement from the Defense Finance and Accounting Service verifies that he participated in a training assembly in April 1997.  A June 1997 private treatment record shows that he reported bilateral knee pain which began when he was running two months earlier during a Reserve duty exercise, a timeline which is in keeping with the April 1997 inactive duty training period.  He stated that he stopped running for several weeks and then tried to run again, but his knees started to hurt.  He denied a prior history of knee problems.  An X-ray study of the knees did not show significant abnormalities at the time.  The treating physician diagnosed lateral knee pain, which possibly represented tendinitis or bursitis.  

A fellow service member, M.H., who was assigned to the same unit as the Veteran, related in an August 2011 written statement that she remembered the Veteran telling her around 1998 that he had injured his knees while running during the training exercise and having to go to the clinic on base for an evaluation.  She further related that when she saw him the following month, he told her that he had seen his civilian doctor, and that he would no longer be able to run.  

In an August 2011 written statement, the Veteran's spouse also related that he had called her in 1998 one evening after a drill and told her that he had hurt his knees while running.  According to this statement, the Veteran had to drop out of the group run, and had never experienced such pain before while running.  He was hardly able to walk the next day.  

The above evidence supports a finding that the Veteran injured his knees while running during a period of inactive duty training in April 1997, notwithstanding the absence of contemporaneous documentation of the injury.  The Veteran stated that he sought treatment at the time of the injury at the Fort Sill hospital, but has been unable to obtain a record of this treatment.  Such a record is not required to establish the in-service injury, since the competent and probative evidence otherwise supports its occurrence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  Although the statements from his spouse and a fellow service member refer to the injury occurring in 1998, as did the Veteran in other statements, this appears to be a simple error of memory, as there is probative documentation in the form of the June 1997 private treatment record that the injury occurred in 1997.  

The nexus element is also satisfied given probative evidence of ongoing knee problems ever since the in-service injury.  See Shedden, 381 F.3d at 1166-67.  Specifically, a March 1998 private treatment record reflects that the Veteran reported ongoing knee pain when he tried to run.  At this time, the physician wrote a March 1998 letter to the Veteran's Reserve unit stating that the Veteran had a lateral knee strain due to weight-bearing activities such as running, which was permanent in nature.  The physician further stated that the knee problem affected both knees and was chronic, but generally asymptomatic unless his knees were stressed by running or more intensive activities.  

The service department records document permanent physical profiles due to the Veteran's bilateral knee pain from 1998 through September 2010.  A July 2012 private treatment record reflects that the Veteran reported ongoing bilateral knee pain since 1997, with increasing symptomatology in recent years, and the treating physician noted past diagnoses of soft tissue inflammation and strain.  

A March 2011 VA examination report provides a similar history as summarized above.  After examining the Veteran and reviewing his medical history, the examiner diagnosed chronic iliotibial band syndrome, and opined that it was at least as likely as not that the Veteran's current bilateral knee conditions were related to his military service.  

The competent and probative evidence thus supports a relationship between the Veteran's current bilateral knee disorders and the bilateral knee injuries incurred during the April 1997 inactive duty training period.  Consequently, all three service connection elements are satisfied.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  Accordingly, veteran status is established with respect to the April 1997 inactive duty training period, and service connection for bilateral knee disabilities incurred during this period is granted.  See 38 C.F.R. §§ 3.6, 3.102, 3.303.  


ORDER

Entitlement to service connection for bilateral knee disabilities is granted.

REMAND

While the Board sincerely regrets the delay, the claim for tinnitus must be remanded again for further development to make an informed decision, and to afford it every due consideration.

There has not been substantial compliance with the Board's November 2013 remand directives to make appropriate efforts to secure any available treatment records associated with the Veteran's Reserve service, and to obtain service treatment records pertaining to his active duty service, including by submitting a request for such records to the National Personnel Records Center (NPRC).  The claims file does not reflect that efforts were made to obtain the former, and only a request to the Records Management Center (RMC) was made to obtain the latter.  As the Veteran's active service includes a period prior to the 1990's, it is possible that the NPRC has these records.  Accordingly, another remand is necessary to ensure compliance with the Board's remand directives pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998) and to satisfy VA's duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159 (2014).

The case is REMANDED for the following action:

1. Submit a request to the National Personnel Records Center via the Personnel Information Exchange System (PIES) for the Veteran's service treatment records, including for the May 1983 to July 1987 period, and the September 2005 to October 2006 period. 

2. Make appropriate efforts to obtain any outstanding service treatment records associated with the Veteran's Army Reserve service, including any periodic examination reports.

3. Finally, after completing any other development that may be indicated based on additional information or evidence received, readjudicate the claim for tinnitus on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


